SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (this “Settlement”) is made as of
this 14th day of September 2009, by and between Roundy’s Supermarkets, Inc.,
formerly known as Roundy’s, Inc. (“Roundy’s”), a Wisconsin corporation, and Nash
Finch Company (“Nash Finch”), a Delaware corporation.

WHEREAS, on or about February 24, 2005, Roundy’s and Nash Finch executed an
Asset Purchase Agreement (“APA”), effectuating the sale from Roundy’s to Nash
Finch of the assets and associated business of two wholesale distribution
centers located in Lima, Ohio, and Westville, Indiana, as well as various other
assets as described in the APA. The parties subsequently executed an amendment
to the APA, dated as of February 2, 2006.

WHEREAS, following the closing of the APA, Roundy’s asserted that a post-closing
purchase price adjustment pursuant to Section 2.07 of the APA, as amended,
resulted in an additional amount owing from Nash Finch to Roundy’s.

WHEREAS, following the closing of the APA, Nash Finch notified Roundy’s of
certain claims it asserted against Roundy’s arising out of or relating to the
APA and the negotiations leading to the APA, including, without limitation,
certain indemnification claims under the APA.

WHEREAS, on or about February 11, 2008, Roundy’s filed an action against Nash
Finch in the United States District Court for the Eastern District of Wisconsin,
Case Number 08-C-0142, alleging a claim of breach of contract against Nash
Finch, as set forth more specifically therein, relating to the post-closing
purchase price adjustment under Section 2.07 of the APA as amended (the
“Litigation”). As part of the Litigation, Nash Finch asserted certain
counterclaims and amended counterclaims against Roundy’s arising out of or
relating to the APA and the negotiations leading to the APA, including, without
limitation, certain indemnification claims under the APA.

WHEREAS, the parties now desire to fully and finally settle and compromise their
dispute and the Litigation.

NOW THEREFORE, in consideration of the mutual covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Immediately upon the execution of this Settlement, Roundy’s shall cause to be
dismissed, with prejudice, its claims against Nash Finch in the Litigation.
Additionally, and also immediately upon the execution of this Settlement, Nash
Finch shall cause to be dismissed, with prejudice, its counterclaims against
Roundy’s in the Litigation. The dismissals contemplated by this paragraph shall
be by joint stipulation, each side to bear its own costs.

2. This Settlement is not and shall not in any way be construed as an express or
implied admission by any party of any act of liability, fault, or wrongdoing
whatsoever or an admission of a violation of any agreement, law, statute, rule
or regulation, but is, instead, a compromise settlement of disputed claims made
in order to avoid the expense, burden, and inconvenience of protracted
litigation.

3. For purposes of this Settlement, the terms “Nash Finch Released Parties” or
“Nash Finch Releasing Parties” shall mean Nash Finch, and each of its current
and former affiliates, subsidiaries, parent corporations (in each case, whether
direct or indirect), successors or assigns, divisions, predecessors,
transferors, transferees, partners, trustees, members, officers, directors,
employees, shareholders, representatives, insurers, agents, consultants, and
attorneys, and all persons acting by, for, through, under or in concert with any
of them. The terms “Roundy’s Released Parties” or “Roundy’s Releasing Parties”
shall mean Roundy’s, and each of its current and former affiliates,
subsidiaries, parent corporations (in each case, whether direct or indirect),
successors or assigns, divisions, predecessors, transferors, transferees,
partners, trustees, members, officers, directors, employees, shareholders,
representatives, insurers, agents, consultants, and attorneys, and all persons
acting by, for, through, under or in concert with any of them.

4. Nash Finch represents and warrants that it is the sole owner of any and all
Released Claims that were or could have been made against the Roundy’s Released
Parties, and that it has not heretofore assigned or transferred to any person or
entity any right, claim, or interest in any of the claims released pursuant to
paragraph 6 hereof.

5. Roundy’s represents and warrants that it is the sole owner of any and all
Released Claims that were or could have been made against the Nash Finch
Released Parties, and that it has not heretofore assigned or transferred to any
person or entity any right, claim, or interest in any of the claims released
pursuant to paragraph 7 hereof.

6. Nash Finch hereby unconditionally releases, acquits and forever discharges
the Roundy’s Released Parties from any and all charges, complaints, claims,
liabilities, obligations, controversies, damages, rights, suits, demands,
actions, and causes of action (i) asserted, or that could have been asserted, in
the Litigation, (ii) arising out of, relating in any way to, in connection with,
or based upon any representations or warranties made in the APA or in the
negotiations leading to the APA and/or (iii) all claims for attorneys’ fees
and/or expenses, and all other common law or statutory causes of action related
thereto (the “Nash Finch Released Claims”).

7. Nash Finch hereby covenants and agrees that it shall not now or hereafter
institute, participate in, maintain or assert (either directly or indirectly, on
its own behalf, derivatively or on behalf of any other person) any of the Nash
Finch Released Claims, as set forth in paragraph 6, above, in any forum or in
any manner against any of the Roundy’s Released Parties. Nash Finch hereby
covenants and agrees that it shall indemnify and hold the Roundy’s Released
Parties harmless from and against any claim, loss, damage, cost or expense,
including, without limitation, attorneys’ fees, by reason of a breach by Nash
Finch of any of the representations, warranties, and covenants made under this
Settlement.

8. Roundy’s hereby unconditionally releases, acquits and forever discharges the
Nash Finch Released Parties from any and all charges complaints, claims,
liabilities, obligations, controversies, damages, rights, suits, demands,
actions, and causes of action (i) asserted, or that could have been asserted, in
the Litigation, (ii) arising out of, relating in any way to, in connection with,
or based upon any representations or warranties made in the APA or in the
negotiations leading to the APA and/or (iii) all claims for attorneys’ fees
and/or expenses, and all other common law or statutory causes of action related
thereto (the “Roundy’s Released Claims”).

9. Roundy’s hereby covenants and agrees that it shall not now or hereafter
institute, participate in, maintain or assert (either directly or indirectly, on
its own behalf, derivatively or on behalf of any other person) any of the
Roundy’s Released Claims, as set forth in paragraph 8, above, in any forum or in
any manner against any of the Nash Finch Released Parties. Roundy’s hereby
covenants and agrees that it shall indemnify and hold the Nash Finch Released
Parties harmless from and against any claim, loss, damage, cost or expense,
including, without limitation, attorneys’ fees, by reason of a breach by
Roundy’s of any of the representations, warranties, and covenants made under
this Settlement.

10. Nothing in this Settlement shall preclude any action to enforce any of the
terms of this Settlement. This Settlement shall be deemed to have been mutually
prepared by the parties and shall not be construed against any of them by reason
of authorship.

11. The parties expressly acknowledge that: they have read and voluntarily
executed this Settlement; that none of the parties has been induced to sign this
Settlement through any opinion or representation of fact made by the other
party, except representations made under this Settlement; and that they are not
relying on any such opinion or representation, except representations made
expressly in this Settlement.

12. This Settlement is binding upon and shall inure to the benefit of, and with
full right of enforcement by, the parties hereto, and their respective heirs,
executors, administrators, personal representatives, predecessors, successors,
assigns, subsidiaries, divisions, affiliates, ventures, parent companies,
attorneys, agents, employees, officers, directors, trustees, associates, owners,
partners, shareholders, members, and legal representatives.

13. This Settlement sets forth the sole and entire agreement between the parties
hereto with respect to the subject matter hereof. This Settlement fully
supersedes any and all prior agreements or understandings between the parties
hereto pertaining to the subject matter hereof.

14. This Settlement may be waived or modified only by a written agreement signed
by each of the parties hereto.

15. THE PARTIES TO THIS SETTLEMENT HEREBY IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION TO ENFORCE THIS SETTLEMENT, AND HEREBY GIVE THEIR CONSENT
THAT ANY SUCH ACTION WILL BE TRIED TO THE COURT WITHOUT A JURY.

16. This Settlement may be executed by facsimile and in identical counterparts,
each of which shall constitute one and the same instrument.

17. Each party represents and warrants that it is duly authorized and has full
power to execute this Settlement. Each signatory hereto represents and warrants
that it is duly authorized and has full power to execute this Settlement on
behalf of the party for which it is executing this Settlement.

18. Neither party hereto shall make, or cause to be made, any press release or
public announcement concerning this Settlement Agreement that: (i) disparages
the other party; (ii) contains any statement concerning the strengths or
weaknesses of the parties’ respective claims and defenses in the Litigation;
(iii) claims victory or defeat; and/or (iv) suggests that the existence or terms
of the Settlement Agreement should be construed as an express or implied
admission by any party of any act of liability, fault, or wrongdoing whatsoever
or an admission of a violation of any agreement, law, statute, rule or
regulation.  In addition, the parties agree that if they issue any written press
release or other public statement announcing this Settlement Agreement, they
will provide a copy of any such written press release or public announcement to
the other side at least 24 hours prior to the release of the announcement.

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Mutual Release on the day and year first above written.

     
ROUNDY’S SUPERMARKETS, INC. f/k/a ROUNDY’S,
INC.
By: /s/ Edward G. Kitz
  NASH FINCH COMPANY

By: /s/ Robert B. Dimond
 
   
Name: Edward G. Kitz
Title: Group Vice President – Legal, Risk
& Treasury
  Name: Robert B. Dimond
Title: Executive VP, CFO & Treasurer



